

116 S3258 IS: Securing the Homeland by Increasing our Power on the Seas Implementation Act
U.S. Senate
2020-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3258IN THE SENATE OF THE UNITED STATESFebruary 5, 2020Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo foster the implementation of the policy of the United States to achieve 355 battle force ships
			 as soon as practicable.
	
 1.Short titleThis Act may be cited as the Securing the Homeland by Increasing our Power on the Seas Implementation Act or SHIPS Implementation Act.
 2.FindingsCongress makes the following findings: (1)The 2016 Navy Force Structure Assessment (FSA) started with a request to the combatant commanders to provide their unconstrained desire for Navy forces in their respective theaters consistent with meeting the demands of the Defense Planning Scenarios. To fully resource these platform-specific demands with very little risk in any theater while supporting enduring missions, ongoing two operations and setting the theater for prompt warfighting response, the Navy would require a 653-ship force.
 (2)The 2016 Navy FSA further determined that a 355-ship battle force is the level that balances an acceptable level of warfighting risk to Navy equipment and personnel against available resources and achieves a force size that can reasonably achieve success.
 (3)On March 27, 2019, before the Committee on Armed Services of the Senate, Vice Admiral William Merz testified, I certainly do not expect the [355-ship requirement] to go any lower. I would not be surprised if it goes up in several categories..
 (4)The Navy battle force currently consists of 293 ships. (5)The Navy projects having 313 battle force ships in 2025.
 (6)The Navy assesses the size of the People’s Liberation Army Navy as having surpassed that of the United States Navy and predicts that it will reach 400 ships in 2025.
 (7)Section 1025 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 7921 note) established the policy of the United States to have available, as soon as practicable, not fewer than 355 battle force ships, with funding subject to the availability of appropriations or other funds.
 (8)The Department of Defense has been able to achieve program efficiencies and cost savings by using multiyear and block buy contracting with many weapons programs. These contracting strategies are currently being utilized to procure Ford-class aircraft carriers, Arleigh Burke-class destroyers, Virginia-class submarines, and John Lewis-class fleet oilers.
			3. Sense of Congress on implementation of the Securing the Homeland by Increasing our Power on the
 Seas Implementation ActIt is the sense of Congress that to achieve the national policy of the United States to have available, as soon as practicable, not fewer than 355 battle force ships—
 (1)the Navy must be adequately resourced to increase the size of the Navy in accordance with the national policy, which includes the associated ships, aircraft, personnel, sustainment, and munitions;
 (2)across fiscal years 2021 through 2025, the Navy should start construction on not fewer than— (A)12 Arleigh Burke-class destroyers;
 (B)10 Virginia-class submarines; (C)2 Columbia-class submarines;
 (D)3 San Antonio-class amphibious ships; (E)1 LHA-class amphibious ship;
 (F)6 John Lewis-class fleet oilers; and (G)5 guided missile frigates;
 (3)new guided missile frigate construction should increase to a rate of between two and four ships per year once design maturity and construction readiness permit;
 (4)the Columbia-class submarine program should be funded using the National Sea Based Deterrence Fund with funds that are in addition to the Navy budget in recognition of the critical single national mission that these vessels will perform;
 (5)stable shipbuilding rates of construction should be maintained for each vessel class, utilizing multi-year or block buy contract authorities when appropriate, until a deliberate transition plan is identified; and
 (6)prototyping of potential new shipboard subsystems should be accelerated to build knowledge systematically, and, to the maximum extent practicable, shipbuilding prototyping should occur at the subsystem-level in advance of ship design.
			4.Procurement authorities for certain shipbuilding programs
			(a)Contract authority
 (1)Procurement authorizedIn fiscal year 2021, the Secretary of the Navy may enter into one or more contracts for the procurement of any or all of the following groups of vessels:
 (A)Three San Antonio-class amphibious ships and one America-class amphibious ship. (B)Two Columbia-class submarines.
 (C)Six John Lewis-class fleet oilers. (2)Procurement in conjunction with existing contractsThe ships authorized to be procured under paragraph (1) may be procured as additions to existing contracts covering such programs.
 (b)Certification requiredA contract may not be entered into under subsection (a) unless the Secretary of the Navy certifies to the congressional defense committees, in writing, not later than 30 days before entry into the contract, each of the following, which shall be prepared by the milestone decision authority for such programs:
 (1)The use of such a contract will result in significant savings compared to the total anticipated costs of carrying out the program through annual contracts. In certifying cost savings under the preceding sentence, the Secretary shall include a written explanation of—
 (A)the estimated end cost and appropriated funds by fiscal year, by hull, without the authority provided in subsection (a);
 (B)the estimated end cost and appropriated funds by fiscal year, by hull, with the authority provided in subsection (a);
 (C)the estimated cost savings or increase by fiscal year, by hull, with the authority provided in subsection (a);
 (D)the discrete actions that will accomplish such cost savings or avoidance; and (E)the contractual actions that will ensure the estimated cost savings are realized.
 (2)There is a reasonable expectation that throughout the contemplated contract period the Secretary of the Navy will request funding for the contract at the level required to avoid contract cancellation.
 (3)There is a stable design for the property to be acquired and the technical risks associated with such property are not excessive.
 (4)The estimates of both the cost of the contract and the anticipated cost avoidance through the use of a contract authorized under subsection (a) are realistic.
 (5)The use of such a contract will promote the national security of the United States. (6)During the fiscal year in which such contract is to be awarded, sufficient funds will be available to perform the contract in such fiscal year, and the future-years defense program (as defined under section 221 of title 10, United States Code) for such fiscal year will include the funding required to execute the program without cancellation.
 (c)Use of incremental fundingWith respect to a contract or contracts entered into pursuant to subsection (a)(1)(B), the Secretary of the Navy may use incremental funding to make payments under the contract with funds appropriated to the Shipbuilding and Conversion, Navy or National Sea Based Deterrence Fund accounts through fiscal year 2025.
 (d)Authority for advance procurementThe Secretary of the Navy may enter into one or more contracts for advance procurement associated with a vessel or vessels for which authorization to enter into a multiyear procurement contract is provided under subsection (a), and for systems and subsystems associated with such vessels in economic order quantities when cost savings are achievable.
 (e)Condition for out-Year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year is subject to the availability of appropriations for that purpose for such fiscal year.
 (f)DefinitionsIn this section: (1)Congressional defense committeesThe term congressional defense committees has the meaning given the term in section 101(a)(16) of title 10, United States Code.
 (2)Milestone decision authorityThe term milestone decision authority has the meaning given the term in section 2366a(d) of title 10, United States Code.